Citation Nr: 0514792	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals' (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1967 
to June 1971, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the veteran submitted private medical records 
directly to the Board in April 2005 with a waiver of the RO's 
initial consideration of the evidence.  Therefore, the Board 
will consider this newly obtained evidence and proceed with a 
decision on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran engaged in combat with the enemy while 
serving in Vietnam and currently has PTSD resulting from that 
combat service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the October 
2002 rating decision as well as the May 2003 Statement of the 
Case issued in connection with this claim have notified the 
veteran of the evidence considered, the pertinent laws and 
regulations, and the reasons his claim was denied.  In 
addition, the RO sent a letter in August 2002 to the veteran 
that specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the August 
2002 letter essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  In addition, the Board 
observes that the veteran was afforded a VA examination in 
September 2002 and was also provided the opportunity to 
testify at an April 2005 hearing before the Board.  The 
veteran and his representative have not informed the Board of 
any additional, relevant evidence that needs to be obtained 
prior to appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Moreover, the Board 
notes that any deficiencies in VA compliance with the VCAA 
notice or development requirements as they relate to the 
veteran's claim for service connection for PTSD are not 
prejudicial to the veteran by virtue of the Board's granting 
the benefit sought on appeal by its decision this date, as 
discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Therefore, the Board finds that disposition of the 
appellant's claim is appropriate.


Background and Evidence

Service records show the veteran had active service from 
August 1967 to June 1971 with service in Vietnam from 
February 1968 to September 1968.  His military occupational 
specialty was a field radio operator, and he was awarded a 
Purple Heart, the Republic of Vietnam Cross of Gallantry with 
a Palm Unit and Frame, the National Defense Service Medal, 
the Vietnam Service Medal with three stars, the Vietnam 
Campaign Medal with a device, the Rifle Marksman Badge, and 
the Good Conduct Medal.

Service medical records are negative for any complaints, 
treatment, or diagnosis of PTSD or any other psychiatric 
disorder.  The veteran was afforded an enlistment examination 
in July 1967 during which no psychiatric abnormalities were 
noted and he denied having a medical history of frequent 
trouble sleeping, frequent or terrifying nightmares, 
depression, excessive worry, nervous trouble of any sort, any 
drug or narcotic habit, or an excessive drinking habit.  In 
September 1968, the veteran was shot in the face by a sniper.  
The bullet entered the right mandibular symphysis region and 
exited the left mandibular body.  Following his 
hospitalization and treatment, a medical board reviewed the 
veteran's case in April 1969 and determined that the origin 
of his injury was incurred in the line of duty and was not 
due to his own misconduct.  His primary diagnosis was a 
missile wound to the face, and his final diagnoses included a 
comminuted, compound, bony fracture of the left mandible, 
avulsion of a segment of the body of the left mandible, late 
effects of avulsion of multiple mandibular teeth, and 
fractured teeth.  The veteran was subsequently provided a 
separation examination in July 1971 at which time no 
psychiatric abnormalities were noted.  

A lay statement submitted in September 2002 indicated that 
the veteran seemed somewhat withdrawn after returning from 
Vietnam and often isolated himself.  It was also noted that 
he did not discuss his experiences in Vietnam.

The veteran was afforded a VA examination in September 2002 
during which he reported being out of sync for a period of 
five years following his period of service.  He had lost a 
number of jobs and unsuccessfully attended college for a 
brief time.  Following a mental status examination, the 
examiner commented that the veteran did not present with any 
symptoms associated with PTSD.  In particular, the examiner 
noted that the veteran did not suffer from re-experiencing 
phenomenon of any sort, such as nightmares, flashbacks, or 
intrusive thoughts.  Nor did he experience, report, or 
exhibit symptoms of avoidance or hypervigilance.  He was able 
to maintain a relationship with his wife of many years as 
well as with his children, and he was also able to retain 
gainful employment without any difficulty.  No specific 
stressors were noted, and the examiner did not diagnose the 
veteran with any psychiatric disorder.

In his December 2002 Notice of Disagreement, the veteran 
indicated that he had a scar from when shrapnel hit him in 
the face during his period of service in Vietnam.

The veteran submitted a statement in June 2003 in which he 
related that he was shot by friendly fire in June 1968 while 
serving with the 3rd Battalion, 9th Marines, 3rd Marine 
Division, which was a highly decorated combat unit that was 
involved in heavy firefights.  He stated that three other men 
were killed and one was wounded.  He noted that he was scared 
to death and continued to have nightmares and flashbacks 
about his experiences in Vietnam.  He also related that he 
had required bone grafts and had lost a lot of teeth as a 
result of his injury.

In April 2005, Mary M. Zashin, Ph.D. submitted a letter in 
which she indicated that she was a clinical psychologist who 
had performed a psychological evaluation of the veteran in 
February 2005.  She also sent a copy of the psychological 
report in which it was noted that she had reviewed the 
information obtained from available VA records as well as 
from the veteran himself.  In her letter, Dr. Zashin 
indicated that the veteran's diagnoses were chronic PTSD, 
generalized anxiety disorder, and early onset dysthymic 
disorder.  She also explained how the veteran met the 
criteria for PTSD contained in the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association Diagnostic (DSM-IV).  In particular, 
she noted that the veteran's experiences in Vietnam, his 
reaction to those experiences, and his injury clearly met the 
first criterion, which required exposure to an extreme 
traumatic stressor involving direct personal experience of an 
event that involved actual or threatened death or serious 
injury and to which the person responded with intense fear or 
helplessness.  She also explained how the veteran met the 
remainder of the DSM-IV criteria required for a diagnosis of 
PTSD.  Dr. Zashin further noted that PTSD was not recognized 
as a discrete disorder until 1980 and that veterans commonly 
failed to recognize the nature of their symptoms.  After 
reviewing the veteran's history, including his behavior and 
symptoms, Dr. Zashin stated that the veteran suffered with 
undiagnosed, chronic PTSD since the time of his combat 
experiences in Vietnam.

In his April 2005 hearing testimony before the Board, the 
veteran indicated that he had sustained a gunshot wound to 
the jaw in September 1968 and that he constantly thought 
about his experiences in Vietnam.  He also stated that he had 
problems adjusting to employment upon his return from Vietnam 
and noted that he started drinking alcohol and using drugs at 
that time.




Law and Analysis

The veteran contends that he is entitled to service 
connection for PTSD.  More specifically, he claims that he 
currently has PTSD related to the stressors he experienced 
during his period of service in Vietnam.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).  Service connection for PTSD requires a medical 
diagnosis of the disorder, credible supporting evidence of 
the claimed in-service stressor actually occurred, and a 
link, as established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence. If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When the evidence of record is considered under the laws and 
regulations set forth above, the Board finds that the 
evidence is in relative equipoise as to whether the veteran 
has PTSD related to service.  Resolving the equipoise rule in 
the veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.  

Service records clearly reflect that the veteran engaged in 
combat with the enemy.  His DD Form 214 shows that he served 
in Vietnam from February 1968 to September 1968 and that 
awards and decorations received by the veteran included a 
Purple Heart and the Republic of Vietnam Cross of Gallantry 
with Palm Unit and Frame.  Such awards typically reflect 
exposure or participation in combat with the enemy.  These 
awards, coupled with the veteran's contentions that the 
alleged stressors are combat related, demonstrates that the 
veteran did engage in combat with the enemy and are accepted 
as conclusive evidence of the stressor's occurrence because 
it is consistent with the circumstances, conditions, or 
hardships of service.  Additionally, the Board notes that the 
veteran's stressor is further corroborated by his service 
medical records, which indicate that he was shot in the face 
by a sniper while serving in Vietnam.   

The remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's combat service in 
Vietnam.  On this point, there is conflicting evidence.  In 
this regard, the September 2002 VA examiner commented that 
the veteran did not present with any symptoms associated with 
PTSD.  No specific stressors were noted, and the veteran was 
not diagnosed with any psychiatric disorders.  However, Dr. 
Zashin submitted a letter as well as a psychological report 
in April 2005 in which she indicated that the veteran had 
suffered from undiagnosed, chronic PTSD since his combat 
experiences in Vietnam.  In a light most favorable to the 
veteran, this statement is construed as supporting the 
veteran's contention that he currently has PTSD that is 
related to his military service.  

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his combat service in Vietnam.  The September 2002 VA 
examiner, who reviewed the veteran's claims file, including 
his medical records, and examined him in connection with his 
claim for service connection, clearly opined that the veteran 
did not have PTSD.  On the other hand, a private clinical 
psychologist, who also reviewed records available from VA and 
provided a detailed psychological report, more recently 
concluded that the veteran does have PTSD related to service.  
Although the September 2002 VA examiner explained why the 
veteran does not have PTSD, the Board notes that a clear PTSD 
diagnosis made by a mental health care professional must be 
presumed, unless evidence shows to the contrary, to have been 
made in accordance with the applicable DSM criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor.  Mental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  In fact, Dr. Zashin specifically addressed the DSM-
IV criteria in her April 2005 letter.  As such, the Board has 
no reason to accept the diagnosis of the September 2002 VA 
examiner's opinion over the opinion of Dr. Zashin in regards 
to whether the veteran has PTSD.

Based on the foregoing, the Board is of the opinion that 
there is a reasonable doubt as to whether the veteran 
actually has PTSD as a result of his service in Vietnam.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


